Exhibit 10.7

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”), dated as of August 28, 2012, is
entered into by and among Timios National Corporation, a Delaware corporation
(the “Company”), each of the stockholders of the Company listed on the signature
page hereto (individually, a “Stockholder” and, collectively, the
“Stockholders”).

 

WHEREAS, the Stockholders and the Company have agreed to enter into this
Agreement concurrently with, and as a condition precedent to, the Exchange
Agreement, dated the date hereof, so as to impose the within restrictions and
obligations on the Company and the Stockholders for the mutual benefit of the
parties hereto.

 

In consideration of the mutual covenants contained herein and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      Voting of Shares.

 

(a)         From the date hereof and for so long as each Stockholder
beneficially owns or is the holder of record of at least 5% of the issued and
outstanding capital stock of the Company, on a fully diluted basis (the “Minimum
Ownership”), each Stockholder hereby agrees that he shall, at any meeting for
the election of directors of the Company (whether annual or special and whether
or not adjourned or postponed), however called, or in any written consent in
lieu of such meeting, and otherwise use his, her or its respective reasonable
best efforts, (a) if a meeting is held, appear at such meeting or otherwise case
the Shares to be counted as present thereat for purposes of establishing a
quorum, and (b) vote or consent (or cause to be voted or consented), in person
or by proxy, all of its Shares (as defined below) that are beneficially owned or
held of record by such Stockholder as to which such Stockholder as, directly or
indirectly, the right to vote or direct the voting, in favor of electing C.
Thomas McMillen (“McMillen”) and Trevor Stoffer (“Stoffer”) to the board of
directors of the Company (the “Board of Directors”).  In the event that any of
the foregoing parties fail to nominate a director for election, then any vacancy
on the Board of Directors shall be filled in accordance with the provisions of
the Company’s bylaws and applicable law.

 

(b)         Shares.  “Shares” shall mean and include any and all shares of
capital stock of the Company, by whatever name called, which carry voting rights
(including voting rights which arise by reason of default) and shall include any
such shares now owned or subsequently acquired by any party hereto, however
acquired, including, without limitation, stock splits and stock dividends.

 

2.                                      Termination.  This Agreement shall
terminate in its entirety upon the earlier to occur of (a) the written consent
of the Company and all Stockholders; (b) the time a Stockholder no longer
satisfies the requirement of Minimum Ownership; (c) the date on which either
McMillen or Stoffer is no longer employed by the Company or its subsidiary for
any reason; (d) two years from the date hereof; and (d) the death of a
Stockholder.

 

3.                                      No Revocation.  The agreements contained
herein are coupled with an interest and may not be revoked, except by an
amendment, modification or termination effected in accordance with Sections 2 or
5(f) hereof.  Nothing in this Section 3 shall be construed as limiting the
provisions of Sections 2 or 5(f) hereof.

 

4.                                      Restrictive Legend.  In addition to any
legend placed on the certificates pursuant to any other agreement or arrangement
among the parties, each certificate evidencing the Shares owned or hereinafter
acquired by the parties hereto or any of their respective transferees bound by
this Agreement

 

--------------------------------------------------------------------------------


 

shall, for so long as this Agreement shall remain in effect, have affixed
thereto a legend substantially in the following form:

 

“THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE MAY BE SUBJECT TO CERTAIN
VOTING AGREEMENTS AS SET FORTH IN A VOTING AGREEMENT, AS AMENDED FROM TIME TO
TIME, BY AND AMONG THE COMPANY AND CERTAIN NAMED STOCKHOLDERS OF THE COMPANY, A
COPY OF WHICH IS AVAILABLE FOR INSPECTION AT THE OFFICES OF THE SECRETARY OF THE
COMPANY.”

 

The Company shall cooperate with the parties hereto to facilitate the removal of
such legend if this Agreement shall be terminated or, prior thereto, if Shares
shall be sold, assigned or otherwise transferred by any party hereto to an
unaffiliated third party.

 

5.                                      General.

 

(a)         Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

(b)         Specific Performance.  Each party acknowledges and agrees that there
can be no adequate remedy at law for any breach by such party of the terms of
this Agreement, that any such breach may result in irreparable harm to the
non-breaching party for which monetary damages would be inadequate to compensate
the non-breaching party, and that the non-breaching party shall have the right,
in addition to any other rights available under Applicable Law, to seek from any
court of competent jurisdiction injunctive relief to restrain any breach or
threatened breach of, or otherwise to specifically enforce, any covenant or
obligation of such party under this Agreement, without the necessity of posting
any bond or security.

 

(c)          Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by and interpreted and enforced in accordance with the internal laws of
the State of Delaware, without giving effect to any choice of law or conflict of
laws rules or provisions (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.

 

(d)         Notices.  All notices, requests, consents and other communications
under this Agreement shall be in writing and shall be deemed delivered (i) upon
delivery when delivered personally, (ii) upon receipt if by facsimile
transmission (with confirmation of receipt thereof), or (iii) one business day
after being sent via a reputable nationwide overnight courier service
guaranteeing next business day delivery, in each case to the intended recipient
as set forth below:

 

(i)             if to the Company, to:

 

Timios National Corporation

4601 Fairfax Road, Suite 1200

Arlington, VA 22203

Attn: C. Thomas McMillen

Facsimile: (703) 528-0956

 

With a required copy to (which shall not constitute notice):

 

2

--------------------------------------------------------------------------------


 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, NY 10017

Attn:  Jeffrey P. Schultz, Esq.

Facsimile: (212) 983-3115

 

(ii)          if to a Stockholder, the address set forth on the signature page
hereto.

 

Any party may change the address to which notices, requests, consents or other
communications hereunder are to be delivered by giving the other parties notice
in the manner set forth in this Section.

 

(e)          Complete Agreement.  This Agreement constitutes the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof, and supersedes all prior agreements and understandings relating
to such subject matter.

 

(f)                                   Amendments and Waivers. This Agreement may
be amended or terminated and the observance of any term of this Agreement may be
waived with respect to all parties to this Agreement (either generally or in a
particular instance and either retroactively or prospectively), with the written
consent of SAAH and the Stockholders’ Representative.  No failure or delay by
any party in exercising any right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable law, (i) no waiver that
may be given by a party shall be applicable except in the specific instance for
which it was given and (ii) no notice to or demand on one party shall be deemed
to be a waiver of any obligation of such party or the right of the party giving
such notice or demand to take further action without notice or demand.

 

(g)                                  Pronouns.  Whenever the context may
require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns and pronouns
shall include the plural, and vice versa.

 

(h)                                 Counterparts; Facsimile Signatures.  This
Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original, and all of which shall be considered one and the same
agreement, and shall become effective when one or more such counterparts have
been signed by each of the parties and delivered to the other party.  This
Agreement may be executed by facsimile signatures.

 

(i)                                     Filing of Beneficial Ownership Reports
with the Securities and Exchange Commission.  The parties hereto acknowledge
that, by virtue of the agreements herein contained, they may constitute a
“group” for purposes of Section 13 of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and shall cooperate with
each other to timely prepare and file any and all beneficial ownership reports
required to be filed with the Commission as a “group” thereunder.

 

(j)                                    Section Headings and References.  The
section headings are for the convenience of the parties and in no way alter,
modify, amend, limit or restrict the contractual obligations of the parties. 
Any reference in this agreement to a particular section or subsection shall
refer to a section or subsection of this Agreement, unless specified otherwise.

 

(Remainder of page intentionally left blank.  Signature pages to follow.)

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Voting Agreement has been executed by the parties
hereto as of the day and year first above written.

 

 

 

TIMIOS NATIONAL CORPORATION

 

 

 

 

 

 

 

 

By:

/c/ C. Thomas McMillen

 

 

 

Name: C. Thomas McMillen

 

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

 

STOCKHOLDERS:

 

 

 

 

 

 

 

 

/s/ Trevor Stoffer

 

 

/s/ C. Thomas McMillen

Trevor Stoffer

 

 

C. Thomas McMillen

 

--------------------------------------------------------------------------------